Citation Nr: 0401584	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-01 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
cervical spine/neck disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who retired in July 1982 after 
more than 20 years of active duty.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which increased the rating for service-connected cervical 
spine/neck disability to 20 percent.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) the Board may not provide VCAA notice 
on its own.

Here, the veteran has not received adequate notification of 
the VCAA and implementing regulations.  Although he received 
at least some notification of the VCAA requirements in a May 
2002 letter and in a December 2002 statement of the case 
(SOC), such notification was relatively cursory in nature.  
Specifically, a VA examination in July 2002 produced findings 
that appear to reflect cervical disc disease.  There is no 
indication in the record that the possibility of rating the 
disability at issue as disc disease has been considered (or 
considered and rejected).  There is no indication that 
application of the revised rating  criteria (effective 
September 23, 2002 and September 26, 2003) has been 
considered; nor that the veteran has been advised of those 
changes.  Finally, the clinical findings that have been 
reported (particularly neurological) are not sufficiently 
complete to allow for rating under all potentially applicable 
criteria.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  VA 
regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in a claim for an 
increased rating, the claim shall be denied.  38 C.F.R. § 
3.655.  

It also appears that the veteran is receiving ongoing 
treatment for the disability at issue.  Reports of such 
treatment may include information pertinent to his claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
notification of what he needs to 
establish entitlement to an increased 
rating for his cervical spine/neck 
disability (including under the revised 
criteria effective September 23, 2002 and 
those effective September 26, 2003); of 
what the evidence shows; and of his and 
VA's respective responsibilities in 
evidence development.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for the 
disability at issue from January 2003 to 
the present, then obtain complete records 
of such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain any reports of VA 
treatment (not already of record) for the 
disability at issue.  

3.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his cervical spine/neck 
disability.  His claims file and copies 
of the previous and the revised criteria 
for rating disorders of the spine, 
including disc disease, must be available 
to the examiner for review in conjunction 
with the examination.  Any indicated 
tests or studies must be completed.  The 
examination should include range of 
motion studies of the cervical spine with 
consideration of any complaints of pain 
and of further limitation of motion due 
to pain.  All functional limitations 
resulting from the cervical spine/neck 
disability are to be identified.  The 
examiner should also note whether the 
disability is manifested by neurologic 
symptoms (and if so, the nature and 
extent).  It should also be noted whether 
the disability has resulted in 
incapacitating episodes (as defined in 
the revised rating criteria).  The 
examiner should discuss the effect the 
cervical spine/neck disability has upon 
the veteran's daily activities, and 
provide a specific opinion on the effect 
the cervical spine/neck disability has 
upon his employability.  The examiner 
must explain the rationale for all 
opinions given.  

4.  The RO should then readjudicate the 
claim in light of all evidence added to 
the record since their last previous 
review (specifically including 
consideration of the possibility of a 
rating under the criteria for disc 
disease, or a separate rating for 
neurologic symptoms).  If it remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
supplemental SOC and give them the 
requisite period of time to respond.  The 
case should then be returned to the 
Board, if in order, for further appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


